Citation Nr: 0526911	
Decision Date: 10/03/05    Archive Date: 10/17/05

DOCKET NO.  04-09 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance of another person, or at the 
housebound rate.



ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel




INTRODUCTION

The veteran had active duty from January 1968 to July 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2003 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied entitlement to special 
monthly pension.  


REMAND

A progress note dated in April 2001 showed that the veteran 
may have applied for disability benefits from the Social 
Security Administration (SSA).  An SSA decision, and the 
medical reports supporting that decision, are not currently 
contained in the claims file.  On remand, the RO should 
attempt to obtain the SSA's records.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  

Multiple VA progress notes dated in June 2003 showed that the 
veteran was treated for active tuberculosis along with 
numerous other medical conditions.  Tuberculosis has never 
been the subject of a disability evaluation by the RO.  It is 
noted that the rating assigned particular disabilities are 
important with respect to adjudicating housebound benefits.  
Another VA progress note, dated in July 2003, showed that the 
veteran was hospitalized in Milwaukee, Wisconsin, during that 
month.  There are no medical records associated with the 
claims file from the veteran's hospitalization in Milwaukee.  
There also are no medical records associated with the claims 
file subsequent to a statement from one of the veteran's VA 
doctors dated in October 2003, nearly two years ago.  A 
reminder letter from the VA Pain Clinic in Chicago, however, 
showed that the veteran continued to seek treatment, as he 
was scheduled for an appointment on May 24, 2004.  The RO 
should contact the West Side VAMC in Chicago, Illinois, and 
the Milwaukee, Wisconsin, VAMC, and request the veteran's 
treatment records from 2003 to the present.

In his VA Form 9, which was received in March 2004, the 
veteran asserted that his disabilities had worsened since his 
last evaluation.  VA's fulfillment of the statutory duty to 
assist requires a thorough and contemporaneous examination 
which takes into account the records of prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. 
App. 121 (1991).  Under the circumstances, the RO should 
schedule the veteran for a VA General Medical examination in 
order to ascertain the nature and severity of all 
disabilities present and to ascertain the veteran's need for 
regular aid and attendance of another person or housebound 
status.

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examinations and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  38 
C.F.R. §§ 3.158 and 3.655 (2004).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC for the following actions:

1.  The RO should contact the Social 
Security Administration to request that 
it provide copies of any decision 
rendered by that agency on the 
appellant's claim for disability 
benefits, as well as the medical records 
relied in arriving at that decision.  

2.  The RO should contact the Chicago, 
Illinois, West Side VAMC and the 
Milwaukee, Wisconsin, VAMC and obtain 
the veteran's treatment records dating 
from 2003 to the present.

3.  After obtaining the above records, to 
the extent available, the RO should 
schedule the veteran for a general 
medical examination to ascertain the 
current nature and severity of all 
disabilities present.  The 


claims folder must be provided to and 
reviewed by the examiner in conjunction 
with the examination.  The examination 
report should reflect that such a review 
was conducted.  In conjunction with the 
examination, the examiner should prepare 
a report (VA Form 21-2680) concerning the 
veteran's need housebound status or 
permanent need for regular aid and 
attendance of another person.  The claims 
folder must be provided to and reviewed 
by the examiner in conjunction with the 
examination.  The examination report 
should reflect that such a review was 
conducted.

4.  Thereafter, the RO should 
readjudicate the case to include rating 
for each disability present in order to 
ascertain whether the veteran meets the 
requirements for regular aid and 
attendance of another person or 
housebound status.  If the determination 
remains unfavorable to the veteran, he 
should be provided with a supplemental 
statement of the case (SSOC) that 
addresses all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
veteran should be given an opportunity to 
respond to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


